BERRY, J.
The offense is the unlawful sale of intoxicating liquor, and the punishment is two years in the penitentiary.
The notice of appeal was given on the 9th day of February, 1926, and the bills of exceptions and statement of facts were not filed until May 13, 1926, or more than 90' days thereafter. We have repeatedly held that a statement of facts and bills of' exceptions, filed more than 90 days after the notice of appeal is given, cannot be considered by this court. In this ruling wé are following the plain terms of the statutes. Section 5, art. 760, 1925 Revision C. C. P.
In the absence of a statement of facts and bills of exceptions, there is no error manifest by this record, and the judgment is in all things affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the court of Criminal Appeals and approved by the court.